Case 1:19-cr-00874-GBD Document 40 Filed 07/07/20 Page 1 of 9

AO 98 (Rev. £2/11) Appearance Bond .

UNITED STATES DISTRICT COURT» .»

for the

 

Southern District of New York

 

United States of America )
Vv, )
. ) Case No, 19 Cr. 874 (GBD)

Ulrik Debo )
Defendant ) 7 )

APPEARANCE BOND

Defendant’s Agreement

I, _ Ulrik Debo (defendant), agree to follow every order of this court, or any

 

coutt that considers this case, and | further agree that this bond may be forfeited if} fail:
( X ) to appear for court proceedings;
(x ) if convicted, to surrender to serve a sentence that the court may impose, or
(x ) to comply with all conditions set forth in the Order Setting Conditions of Retease.

Type of Bond

( X ) (1) This is a personal recognizance bond.

 

( } (2) This is an unsecured bond off .
( X ) @) This is a secured bond of $ 900,000.00 , secured by:
( +) (a) $ _____, in cash deposited with the court.

(X) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
(deseribe the cash or other property, inetuding claims on it~ such as a lien, mortgage, or loan — and attach proof of

ownership cured values:
secured by residential property at Flat 22 Wentworth House, Irving Mews, London Ni 2FP owned by Joanne Godbold

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

{ ) (c) a bail bond witha solvent surety (attach a copy of the betil bond, or describe it and identify the surety).

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement, The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including

interest and costs.

 

 
Case 1:19-cr-00874-GBD Document 40 Filed 07/07/20 Page 2 of 9

AO 98 (Rev. [2/11) Appearance Bend

Release of the Bond. The court may order this appearance bond ended at any time, This bond will be satisfied and the
security will be released when either: (f) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence,

Declarations

Ownership of the Property. \, the defendant ~ and each surety -- declare under penalty of perjury that:

(h} all owners of the property securing this appearance bond are included on the bond,
(2) the property is not subject to claims, except as described above; and
G3) { will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect,

Aecepiance. |, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. { agree to this Appearance Bond.

|, the defendant — and each surety — declare under penalty of perjury that this informatio is true, (See 28 U.S.C. § 1746.)

  

 

 

 

 

 

 

 

 

Suretyproperty owner — printed name Surety/property owner — signahure and date
—_ Sureqyproperty owner -- printed name - Surefy/property owner — signature and dete
—_ Sureryproperty owner — printed mene Surety/property owner — signature and date

CLERK OF COURT

 

Date. ee
Signature of Clerk or Depnity Clerk
Approved. Digitally signed by VLADISLAV
VLADISLAV VAINBERG VAINBERG
Date; _ 97/06/2020 _ —_ Date: 2020.07.06 16:54:53 -04°00"

~ AUSA's Signature Viadislav Vainberg Noah Solowiejczyk

 

 
Case 1:19-cr-00874-GBD Document 40 Filed 07/07/20 Page 3 of 9

AO 98 Rev. 12/11) Appearance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

q) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above, and

(3) I will not self the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect.

Acceptance. 1, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant -- and each surety — declare under penalty of perjury that this information is tue. (See 28 U.S.C. § 1746.)

 

     

 

 

  

 

 

 

Date:
Defendant's Signature Ulrik Debo
Joanne Godbold CL GLY. fi. f7 - / F / LOZO

Surety property owner — printed name yi fety/property owner — signature and date

Surety/properly owner — printed name Surety property owner — signature and date

Surety/praperty owner — printed name Surety/property owner — signature and date

CLERK OF COURT
Date:
Signature of Clerk or Deputy Clerk

Approved.

Digitally signed by VLADISLAY

Date: _ 07/06/2020 VLADISLAV VAINBERG Dales 2000.07.06 18:54:53 -04'00"

AUSA's Signature Vladislav Vainberg Noah Solowiejezyk

 

 
"Case 1:19-cr-00874-GBD Document 40 Filed 07/07/20 Page 4 of 9 “

AO 98 (Rev. 12/11) Appearance Bond

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

qa all owners of the property securing this appearance bond are included on the bond;
(2) the property is not subject to claims, except as described above, and
(3) 1 will not sell the property, allow further claims to be made against it, or do anything to reduce its value

while this appearance bond is in effect.

Acceptance. I, the defendant ~ and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. | agree to this Appearance Bond.

i, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C. § 1746.)

 

 

 

 

 

Date: _
Defendant's Signature Ulrik Debo
OG

Timothy Marchant Cocker < sal, mM) or Eh >. 202

Surehyproperty owner — printed name Surety/property ostner — signature and date

Surety/property owner — printed name Surety/property owner — signature and date

Surety/property owner — printed nanie Surehyproperty owner — signature and date

CLERK OF COURT
Date:
Signature of Clerk or Deputy Clerk
Approved, Digitally signed by VLADISLAV
VLADISLAV VAINBERG vainsers

Date: 07/06/2020 Date: 2020,07.06 16:54:53 -04'00'

 

AUSA’s Signature Vladislav Vainberg Noah Solowiejezyk

 

 
Case 1:19-cr-00874-GBD Document 40 Filed 07/07/20 Page 5 of 9

 

AO E99A (Rev. 86/19) Order Setting Conditions of Release

UNITED STATES DISTRICT COURT

for the

 

Southern District of New York

 

United States of America
Vv

Ulrik Debo

Defendant

ORDER SETTING CONDITIONS OF RELEASE

Case No. 19 Cr. 874 (GBD)

Nee ee ee ee

 

IT §$ ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office ox supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that

the court may impose.

The defendant must appear at:

 

Place

0 A oa —
Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 1:19-cr-00874-GBD Document 40 Filed 07/07/20 Page 6 of 9

AQ 199B (Rev. 12/11} Additional Canditions of Release

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

{ ) (6) The defendant is placed in the custody of:

Person or organization
Address (only if above is a organization}

 

 

City and state Tel. No.

 

whe agrees to (a) supervise the defendant, (b) use every effortto assure the defendant's appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody,

(%) (7) The
( xX} {a)

( =) (b}
(  ) &)
(x) Cd)
( X} (e)
(x)
(x} &
( ) th
( 3 @
( >» &
{  ) (k)
( J
(  } (m}
( >) @
{ —) (0)
( X } &)
(x*} &)
( 3

Signed:

 

Custodian Date

defendant must:
submit to supervision by and report for supervision to the PRETRIAL SERVICES FOR STRICT ;
telephone number ne Tater than
continue or actively seek employment,

continue of start an education program.

surrender any passport to: PRETRIAL SERVICES
not obtain a passport or other international travel document.

abide by the following restrictions on personal association, residence, or travel: SDNY

 

 

 

avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including:

 

 

 

get medical or psychiatric treatment:

 

 

 

mainiain residence

return to custody each = a __ o'clock after being released at —_ @ clock for employment, schooling,
or the following purposes:

 

 

 

 

 

 

 

 

 

 

at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

 

necessary.

not possess a firearm, destructive device, or other weapon.

not use alcohol ( yat all ( } excessively.

not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C, § 802, unless prescribed by a licensed

medical practitioner.

submit to testing fora prohibited substance if required by the pretrial services office or supervising officer, Testing may be used with random

frequency and may include urine testing, the wearing of a sweat patch, a remote alcohot testing system, and/or any form of prohibited

substance screening or testing. The defendant must not obstruct, attempt to obstruct, of tamper with the efficiency and accuracy of prohibited

substance screening or testing.

participate in a program af inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supervising officer.

participate in one of the following location restriction prograins and comply with its requirements as directed.

(  ) G) Curfew, You are restricted to your residence every day { ) from _ to ,or ( Jas
directed by the pretrial services office or supervising officer; or

(x ) Gi) Home Detention, You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; aftorney visits; court appearances, court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

( Ci} Home Encarceration, You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the courl.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with ail of the program

requirements and instructions provided.

( ) You must pay all or part of the cost of the program based on your aliility to pay as determined by the pretrial services office or

supervising officer.
report as soon as possible, to the pretrial services office or supervising officer, every contact with Law enforcement personnel, including
arrests, questioning, or traflic steps,

 

 
Case 1:19-cr-00874-GBD Document 40 Filed 07/07/20 Page 7 of 9

 

ADDITIONAL CONDITIONS OF RELEASE

(BE) {s) $900,000 personal recognizance bond
Secured by residential property at Flat 22 Wentworth House, Irving Mews, London NI 2FP owned by
Joanne Godbold;
Co-signed by Joanne Godbold and Timothy Cocker,
Home detention at a location approved by both Pretrial Services and the Government with GPS
monitoring and permission to leave the residence only for medical appointments, court appearances,
meetings with counsel, and other purposes that are approved in advance by both Pretrial Services and
the Government;
Travel limited to SDNY;
No contact with co-defendants or co-conspirators except in the presence of counsel;
Surrender of all passports and travel documents and no new applications to any country;
Strict Pretrial Supervision,
Defendant is only permitted internet access subject to monitoring and supervision by Pretrial Services;
Adherence to all other standard conditions of release; and
Defendant to be released upon own signature and upon placement and installation of GPS monitoring
by Pretrial Services, All other conditions to be satisfied within 3 days. With respect to the real property
security described above, the conditions to be satisfied within 3 days are: execution of all documents
necessary to place a legally cognizable lien on the property located at Flat 22 Wentworth House, Irving
Mews, London NI 2FP in favor of the Department of Justice by Joanne Godbold
and submission of all such documents to the proper United Kingdom authorities in order to effectuate a
legally cognizable lien in favor of the Department of Justice. The recording of the lien by the land
registry may occur after the deadline, up to 60 days.

 

 

DEFENSE COUNSEL

NAME; Bruce Hamilton Searby
PHONE NUMBER: 202-750-6165
EMAIL ADDRESS: bsearby@searby law
Case 1:19-cr-00874-GBD Document 40 Filed 07/07/20 Page 8 of 9

AQ 199C (Rev. 09/08) Advice of Penalties
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: Ulrik Debo Case No. 19 Cr. 874 (GBD)
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your airest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional! prison term of not more than fen years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.2., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. Ifyou are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen year's or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive, In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

1 acknowledge that 1 am the defendant in this case and that f am aware of the conditions of release. 1 promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. [ am aware of the penalties and sanctions set forth above.

  

 

ne
Date: | 4 DShe LM
Defendant's Signature Ulrik Debo

(7 DEFENDANT receasey = VY WA

City aad State

 

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing.
The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release, If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified,

Date:

«Judicial Officers Signature
Digitally signed by VLADISLAV VAINBERG
VLAD | S LAV VAI N BERG Date: 2020.07.06 16:48:54 -04’00'

AUSA's Signetwe Vladislav Vainberg Noah Solowiejezyk

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE US. ATTORNEY U.S. MARSHAL

 

 

rd
Case 1:19-cr-00874-GBD Document 40 Filed 07/07/20 Page 9 of 9

AQ 199C (Rev. 09/08) Advice of Penalties

Scuthern istrict ef weve York

The Gronx
Manhattan
Westchester
Reekianad . .
: oo Eutchess

Se aE Ans Crange |
‘Dutchess Futnam

ee ee at Sullivan

   
     
  
  

 

 

‘Sullivan.
TEE er ea Eastern District cf Sew Yerk

Poe oT Ercekivn (Kings County)

: See Cueerns (Cucens County}

Staten Island (RichmcHd County}
Lone Island (Nassau & Suffcik)

 

Ww
